Appeal by defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered July 23, 1990, convicting him of criminal possession of a controlled substance in the second degree and criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that the defendant understood at the plea hearing that he would be sentenced to consecutive terms of six years to life, which was the sentence which the court actually imposed. While the statement made by the court at the plea hearing that it would impose concurrent sentences of six years to life might have created "apparent ambiguity”, it is clear from this record that the statement was plainly the result of some inadvertence on the court’s part and our reason tells us that it was a mere mistake (see, People v Wright, 56 NY2d 613). We note further that the error was recognized and corrected before the conclusion of the plea proceeding.
The record further indicates that the defendant received meaningful representation of counsel at his plea and sentence (see, People v Baldi, 54 NY2d 137). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.